Beck, P. J.
1. Under the facts of this case the court did not err in ordering the respondent in the contempt proceeding to give a new ne exeat bond.
2. The respondent filed an answer sworn to positively, but at the hearing the court ruled “that he would not consider the answer as evidence in the ease, but that the defendant would have to sustain the same' by other evidence,” and error is assigned upon this ruling. Held: Although the answer was not traversed, the court could proceed to determine, in the usual way, whether the facts showed that the party charged was guilty of disobedience of its order, and could require the answer to be supported by evidence, and, if not supported by evidence, could hold the party in disobedience of a prior order requiring him to pay alimony. Gaston v. Shunk, 161 Ga. 287 (130 S. E. 580). Even if it *448was error for the court to refuse to consider the answer as evidence, the respondent was not injured by this ruling, as all the material facts set forth in the answer were submitted by him under oath at the hearing; and as he testified to the material facts alleged in liis answer, the refusal of the court to consider the answer as evidence was not injurious to the respondent’s case.
No. 6646.
December 11, 1928.
E. 8. Griffith, for plaintiff in error. J. A. Miller, contra.
3. Under the evidence we can not say that the court erred in adjudging the respondent to be in contempt of court for failure to pay the alimony as ordered by the court in the prior order, and in ordering that he be confined in jail until he should purge himself of contempt by paying to the plaintiff the sum of $540, this being a reduction to less than half of the amount originally fixed.

Judgment affirmed.


All the Justices concur.